Citation Nr: 1827517	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (originally claimed as memory loss, fatigue, stress, headaches, and sleep disturbance.)

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Esquire


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to October 1988, August 1989 to May 2000, and September 2001 to May 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was subsequently transferred to the RO in Oakland, California.

The Board previously remanded the claims for additional development.  The case now returns to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the adjudication of the issues on appeal.

The Veteran seeks service connection for obstructive sleep apnea.  Specifically, the Veteran has asserted that his sleep apnea is related to symptoms of disturbed sleep, headaches, memory loss, and fatigue which began during his active military service.  Alternately, the Veteran asserted that he has obstructive sleep apnea as a result of in-service weight gain, or nose fracture, or his difficulty with nasal congestion.

VA opinions have previously addressed whether the current obstructive sleep apnea is related to the Veteran's weight gain, nose fracture and the reported symptoms of disturbed sleep, headaches, memory loss, and fatigue in service.  However, the Veteran submitted which stated that risk factors for obstructive sleep apnea include difficulty breathing through the nose.  The Board notes that the Veteran complained congestion in September 1992 which was diagnosed as upper respiratory illness.  He also complained of runny nose and rhinorrhea in April 1994, which was diagnosed as pharyngitis.  Therefore, the Board seeks clarification as to whether the sleep apnea is related to any aspect of service, to include the findings of rhinorrhea, upper respiratory illness, pharyngitis, and congestion noted in service.      

With regard to the Veteran's TDIU claim, as the decision on the service connection claim remanded herein will impact the decision on the TDIU claim, they are inextricably intertwined.  Therefore, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the February 2018 VA examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be provided by another examiner.  If an examination is deemed necessary to answer the question presented, one should be scheduled.  The claims file, and a copy of the remand, must be reviewed by the examiner. 

Following review of the file, and the remand, the examiner is asked to provide an addendum opinion addressing whether the Veteran's current obstructive sleep apnea is at least as likely as not (50 percent probability or more) had onset during service or is otherwise related to any aspect of the Veteran's active military service, to include findings of rhinorrhea, upper respiratory illness, pharyngitis, and congestion.  The examiner is also asked to review the articles submitted by the Veteran.  

All findings and conclusions should be supported with a complete rationale, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  If it is not possible to provide an opinion without resort to speculation, the reason that is so should be explained, indicating whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide an opinion is based on the limits of medical knowledge.

2.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


